 



EXHIBIT 10.48

AGREEMENT OF LIMITED PARTNERSHIP
OF
VAL VERDE GAS GATHERING COMPANY, L.P.

     This Agreement of Limited Partnership (this “Agreement”) of Val Verde Gas
Gathering Company, L.P. (the “Partnership”), dated as of May 29, 2002 (the
“Effective Date”) is entered into by and among TEPPCO NGL Pipelines, LLC, a
Delaware limited liability company, as general partner, and TEPPCO Midstream
Companies, L.P. (“TEPPCO Midstream”), as the sole limited partner.

ARTICLE I
DEFINITIONS

     The following definitions shall for all purposes, unless otherwise clearly
indicated to the contrary, apply to the terms used in this Agreement.

     “Certificate of Limited Partnership” means the Certificate of Limited
Partnership filed with the Secretary of State of the State of Delaware as
described in the first sentence of Section 2.5, as amended and restated from
time to time.

     “Delaware Act” means the Delaware Revised Uniform Limited Partnership Act,
as amended from time to time, and any successor to such act.

     “General Partner” means TEPPCO NGL Pipelines, LLC, a Delaware limited
liability company, in its capacity as the general partner of the Partnership,
and any successor to TEPPCO NGL Pipelines, LLC, as general partner.

     “Limited Partner” means TEPPCO Midstream or any assignee or successor of
TEPPCO Midstream.

     “Partner” means the General Partner or any Limited Partner and “Partners”
means the General Partner and the Limited Partner.

     “Partnership” means Val Verde Gas Gathering Company, L.P., a Delaware
limited partnership.

     “Percentage Interest” means, 99.999% with respect to the Limited Partner,
and 0.001% with respect to the General Partner.

 



--------------------------------------------------------------------------------



 



ARTICLE II
ORGANIZATIONAL MATTERS

     Section 2.1 Formation. Subject to the provisions of this Agreement, the
General Partner and the Limited Partner have formed the Partnership as a limited
partnership pursuant to the provisions of the Delaware Act. The General Partner
and the Limited Partner hereby enter into this Agreement to set forth the rights
and obligations of the Partners and certain matters related thereto. Except as
expressly provided herein to the contrary, the rights and obligations of the
Partners and the administration, dissolution and termination of the Partnership
shall be governed by the Delaware Act.

     Section 2.2 Name. The name of the Partnership shall be, and the business of
the Partnership shall be conducted under the name of “Val Verde Gas Gathering
Company, L.P.”

     Section 2.3 Principal Office; Registered Office



       (a) The principal office of the Partnership shall be at 2929 Allen
Parkway, Suite 3200, Houston, Texas 77019 or such other place as the General
Partner may from time to time designate to the Limited Partner. The Partnership
may maintain offices at such other places as the General Partner deems
advisable.



       (b) The address of the Partnership’s registered office in the State of
Delaware shall be c/o 1209 Orange Street, Wilmington, Delaware 19801 and the
name of the Partnership’s registered agent for service of process at such
address shall be The Corporation Trust Company.

     Section 2.4 Term. The Partnership commenced its existence on the effective
date of the filing of the Certificate and shall continue in existence until it
is dissolved and terminated as provided herein.

     Section 2.5 Organization Certificate. A Certificate of Limited Partnership
of the Partnership has been filed by the General Partner with the Secretary of
State of the State of Delaware as required by the Delaware Act. The General
Partner shall cause to be filed such other certificates or documents as may be
required for the formation, operation and qualification of a limited partnership
in the State of Delaware and any state in which the Partnership may elect to do
business. The General Partner shall thereafter file any necessary amendments to
the Certificate of Limited Partnership and any such other certificates and
documents and do all things requisite to the maintenance of the Partnership as a
limited partnership (or as a partnership in which the Limited Partners have
limited liability) under the laws of Delaware and any state or jurisdiction in
which the Partnership may elect to do business.

 



--------------------------------------------------------------------------------



 



ARTICLE III
PURPOSE

     The purpose and business of the Partnership shall be to engage in any
lawful activity for which limited partnerships may be organized under the
Delaware Act.

ARTICLE IV
CAPITAL CONTRIBUTIONS

     Effective as of the date hereof, the Limited Partner has delivered and
contributed to the Partnership, as a capital contribution $999.99, in exchange
for the Percentage Interest as limited partner of the Partnership.

     Effective as of the date hereof, the General Partner has delivered and
contributed to the Partnership as a capital contribution $0.01, in exchange for
the Percentage Interest as the general partner of the Partnership.

ARTICLE V
ALLOCATIONS; DISTRIBUTIONS

     Section 5.1 Allocations. Each item of income, gain, loss, deduction and
credit of the Partnership shall be allocated among the Partners in accordance
with their respective Percentage Interests.

     Section 5.2 Distributions. From time to time, but not less often than
quarterly, the General Partner shall review the Partnership’s accounts to
determine whether distributions are appropriate. The General Partner may make
such cash distributions as it, in its sole discretion, may determine without
being limited to current or accumulated income or gains from Partnership funds,
including, without limitation, Partnership revenues, capital contributions or
borrowed funds; provided, however, that no such distribution shall be made if,
after giving effect thereto, the liabilities of the Partnership exceed the fair
market value of the assets of the Partnership. In its sole discretion, the
General Partner may, subject to the foregoing proviso, also distribute to all
the Partners other Partnership property, or other securities of the Partnership
or other entities. All distributions by the General Partner shall be made in
accordance with the Percentage Interests of the Partners.

ARTICLE VI
MANAGEMENT AND OPERATIONS OF BUSINESS

     Except as otherwise expressly provided in this Agreement, all powers to
control and manage the business and affairs of the Partnership shall be vested
exclusively in the General Partner; the Limited Partner shall not have any power
to control or manage the business and affairs of the Partnership.

 



--------------------------------------------------------------------------------



 



ARTICLE VII
RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS

     No Limited Partner shall have any liability under this Agreement.

ARTICLE VIII
DISSOLUTION AND LIQUIDATION

     The Partnership shall dissolve and its affairs shall be wound upon the
unanimous agreement of the Partners to dissolve. All assets of the Partnership
shall be distributed to the Partners in proportion to their Percentage
Interests.

ARTICLE IX
AMENDMENT OF PARTNERSHIP AGREEMENT

     The General Partner may amend any provision of this Agreement without the
consent of the Limited Partners and may execute, swear to, acknowledge, deliver,
file and record whatever documents may be required in connection therewith.

ARTICLE X
GENERAL PROVISIONS

     Section 10.1 Addresses and Notices. Any notice to the Partnership, the
General Partner or the Limited Partner shall be deemed given if received by it
in writing at the principal office of the Partnership designated pursuant to
Section 2.3(a).

     Section 10.2 Binding Effect. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their successors and assigns.

     Section 10.3 Integration. This Agreement constitutes the entire agreement
among the parties pertaining to the subject matter hereof and supersedes all
prior agreements and understandings pertaining thereto.

     Section 10.4 Severability. If any provision of this Agreement is or becomes
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions hereof, or of such provision in other
respects, shall not be affected thereby.

     Section 10.5 Applicable Law. This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Delaware.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed by the General
Partner and the Limited Partner as of the date first above written.

              GENERAL PARTNER:               TEPPCO NGL Pipelines, LLC, a
Delaware
limited liability company                         By:   /s/ ALLISON A. NELSON  
     

--------------------------------------------------------------------------------

    Name:
Title:   Allison A. Nelson
Assistant Secretary                         LIMITED PARTNER:              
TEPPCO MIDSTREAM COMPANIES, L.P., a
Delaware limited partnership          

                    By: TEPPCO GP, Inc., its general partner                    
  By:   /s/ ALLISON A. NELSON            

--------------------------------------------------------------------------------

        Name:
Title:   Allison A. Nelson
Assistant Secretary

 